 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   NADIA AHMED
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     Nadia.ahmed@usdoj.gov
 6
     Representing the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00213-APG-EJY

10                             Plaintiff,              STIPULATION TO SENTENCING
                                                       (Fourth Request)
11                  vs.

12    BOBBY THOMPSON,

13                             Defendant.

14            IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

15   America, through the undersigned, together with Monti J. Levy, counsel for defendant BOBBY

16   THOMPSON, that the sentencing hearing currently scheduled for August 22, 2019 at 11:00

17   a.m., be vacated and reset to a date and time convenient to the Court but no sooner than 2

18   weeks.

19            This stipulation is entered into for the following reasons:

20            1. The parties need additional time to determine their positions regarding sentencing,

21   gather and prepare support for their positions, file sentencing memoranda and prepare for

22   argument.

23            2. The Defendant is currently incarcerated and does not object to the continuance.

24

                                                        1
 1          3. Additionally, denial of this request for continuance could result in a

 2   miscarriage of justice.

 3          4. The additional time requested by this Stipulation is made in good faith and not

 4   for purposes of delay.

 5          5. This is the fourth request for a continuance of the sentencing hearing.

 6          DATED this 20th day of August, 2019.

 7
     NICHOLAS A. TRUTANICH
 8   UNITED STATES ATTORNEY

 9                 s/ Nadia Ahmed                                       s/ Monti Levy

10   NADIA AHMED                                         MONTI J. LEVY
     Assistant United States Attorney                    Counsel for Defendant Bobby Thompson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     2
 1
                                 UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,
                                                      Case No. 2:18-cr-00213-APG-EJY
 4
                              Plaintiff,
                                                      ORDER
 5
                  vs.
 6
      BOBBY THOMPSON,
 7
                             Defendant.
 8
            The ends of justice served by granting said continuance outweigh the best interest of the
 9
     public and the defendant in a speedy sentencing, since the failure to grant said continuance
10
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient time
11
     and the opportunity within which to be able to effectively and thoroughly prepare for sentencing,
12
     taking into account the exercise of due diligence.
13
            IT IS THEREFORE ORDERED that sentencing in the above-captioned matter currently
14
     scheduled for August 22 at 11:00 a.m., be vacated and continued to
15                                                  2:00
             Thursday, September 5 2019, at ______________
     ___________________________,                          p.m. in Courtroom 6C.
16

17   IT IS SO ORDERED.

18   Entered: August 20, 2019
                                                          ANDREW P. GORDON
19                                                        United States District Judge

20

21

22

23

24

                                                      3
